UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-524 The Dreyfus/Laurel Funds Trust (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 01/31/09 The following Form N-Q relates only to the Registrants series listed below and does not affect the other series of the Registrant, which have different fiscal year ends and, therefore, different Form N-Q reporting requirements. A separate Form N-Q will be filed for those series, as appropriate. Dreyfus International Bond Fund Dreyfus 130/30 Growth Fund Dreyfus Global Equity Income Fund FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus International Bond Fund January 31, 2009 (Unaudited) Coupon Maturity Principal Bonds and Notes97.9% Rate (%) Date Amount ($) Value ($) Australia3.4% Queensland Treasury, Gov't Notes, Ser. 13G AUD 6.00 8/14/13 2,700,000 a Belgium1.4% Belgium Kingdom, Bonds, Ser. 41 EUR 4.25 9/28/13 450,000 a 599,217 Belgium Kingdom, Bonds, Ser. 40 EUR 5.50 9/28/17 95,000 a 133,342 Belgium Kingdom, Bonds, Ser. 44 EUR 5.00 3/28/35 30,000 a 40,600 Brazil2.2% Federal Republic of Brazil, Sr. Unscd. Bonds BRL 10.25 1/10/28 1,900,000 a 746,282 Federal Republic of Brazil, Unsub. Bonds BRL 12.50 1/5/16 1,075,000 a 486,530 Canada1.6% Province of Ontario Canada, Notes CAD 4.50 12/2/12 460,000 a 399,083 Trans-Canada Pipelines, Sr. Unscd. Notes 7.63 1/15/39 490,000 511,508 France2.3% GDF Suez, Sr. Unscd. Notes EUR 6.25 1/24/14 85,000 a 116,764 Government of France, Bonds EUR 4.25 10/25/18 480,000 a 635,139 Government of France, Bonds EUR 4.75 4/25/35 140,000 a 193,938 Societe Generale, Sub. Notes EUR 6.13 8/20/18 150,000 a 194,773 Societe Generale, Sr. Unscd. Notes EUR 5.25 3/28/13 100,000 a 131,669 Germany14.8% Bundesobligation, Bonds, Ser. 144 EUR 3.25 4/17/09 100,000 a 128,283 Bundesrepublik Deutschland, Bonds, Ser. 05 EUR 3.50 1/4/16 475,000 a 627,286 Bundesrepublik Deutschland, Bonds, Ser. 5 EUR 4.00 1/4/37 560,000 a 722,075 Bundesrepublik Deutschland, Bonds, Ser. 03 EUR 4.50 1/4/13 250,000 a 346,220 Bundesrepublik Deutschland, Bonds, Ser. 06 EUR 4.00 7/4/16 525,000 a 711,516 Bundesrepublik Deutschland, Bonds, Ser.03 EUR 4.25 1/4/14 1,690,000 a 2,338,943 Bundesrepublik Deutschland, Bonds, Ser. 03 EUR 4.75 7/4/34 50,000 a 70,565 Bundesrepublik Deutschland, Bonds, Ser. 03 EUR 4.75 7/4/34 1,315,000 a 1,855,869 Bundesrepulbik Deutschland, Bonds, Ser. 07 EUR 4.25 7/4/17 480,000 a 662,669 KFW, Gov't Gtd. Notes JPY 2.05 2/16/26 3,000,000 a 31,998 KFW, Gov't Gtd. Notes NZD 6.50 11/15/11 1,130,000 a 615,774 Italy4.7% Atlantia, Gtd. Notes EUR 4.01 6/9/11 100,000 a,b 121,562 Buoni Poliennali del Tesoro, Bonds EUR 4.25 8/1/14 145,000 a 190,986 Buoni Poliennali del Tesoro, Bonds EUR 4.50 2/1/18 1,245,000 a 1,598,980 Buoni Poliennali del Tesoro, Bonds EUR 4.50 8/1/18 530,000 a 676,587 Japan19.9% Development Bank of Japan, Gov't Gtd. Notes JPY 1.05 6/20/23 34,000,000 a 332,465 Development Bank of Japan, Gov't. Gtd. Bonds JPY 1.40 6/20/12 8,000,000 a 91,385 Development Bank of Japan, Gov't. Gtd. Bonds JPY 1.70 9/20/22 24,000,000 a 255,240 Japan Finance for Municipal Enterprises, Gov't Gtd. Notes JPY 1.35 11/26/13 11,000,000 a 124,683 Japan Finance for Municipal Enterprises, Gov't. Gtd. Bonds JPY 1.55 2/21/12 6,000,000 a 68,231 Japan Government, Bonds, Ser. 275 JPY 1.40 12/20/15 78,000,000 a 899,569 Japan Government, Bonds, Ser. 288 JPY 1.70 9/20/17 221,500,000 a 2,590,967 Japan Government, Bonds, Ser. 11 JPY 1.70 6/20/33 209,600,000 a 2,197,066 Japan Government, Bonds, Ser. 64 JPY 1.90 9/20/23 199,500,000 a 2,274,582 Japan Government, Bonds, Ser. 8 JPY 1.00 6/10/16 210,000,000 a 2,089,007 Luxembourg.3% Telecom Italia Capital, Gtd. Notes 7.00 6/4/18 155,000 Mexico4.5% Mexican Bonos, Bonds, Ser. M10 MXN 7.75 12/14/17 35,160,000 a Netherlands3.0% E.ON International Finance, Gtd. Notes EUR 5.50 10/2/17 20,000 a 25,941 Netherlands Government, Bonds EUR 4.50 7/15/17 800,000 a 1,070,474 Netherlands Government, Bonds EUR 4.00 1/15/37 270,000 a 334,330 Repsol International Finance, Gtd. Notes EUR 4.63 10/8/14 15,000 a 17,667 Shell International Finance, Gtd. Notes 6.38 12/15/38 170,000 178,231 Norway.1% DNB Nor Bank, Sub. Notes EUR 4.59 5/30/17 50,000 a,b South Korea.2% Export-Import Bank of Korea, Sr. Unscd. Notes EUR 5.75 5/22/13 100,000 a Spain.4% Santander International, Bank Gtd. Notes EUR 5.63 2/14/12 100,000 a 130,290 Telefonica Emisiones, Gtd. Notes 1.83 6/19/09 90,000 b 89,149 Supranational2.0% European Investment Bank, Sr. Unscd. Bonds JPY 1.40 6/20/17 38,600,000 a 418,594 European Investment Bank, Sr. Unscd. Notes NZD 7.00 1/18/12 1,200,000 a 671,325 Sweden.1% Swedish Government, Bonds, Ser. 1050 SEK 3.00 7/12/16 550,000 a United Kingdom9.6% BAT Internaltional Finance PLC, Gtd. Notes EUR 5.38 6/29/17 130,000 a 148,028 BP Capital Markets, Sr. Unscd. Notes 5.25 11/7/13 245,000 260,540 Diageo Capital, Gtd. Notes 7.38 1/15/14 165,000 181,140 National Grid, Sr. Unscd. Notes 6.30 8/1/16 10,000 8,968 Northern Rock, Sub. Notes GBP 5.63 1/13/15 65,000 a,b 56,047 SABMiller, Gtd. Notes 4.18 7/1/09 10,000 b,c 9,981 United Kingdom Gilt, Bonds GBP 4.25 3/7/36 680,000 a 949,096 United Kingdom Gilt, Bonds GBP 5.00 9/7/14 845,000 a 1,359,778 United Kingdom Gilt, Bonds GBP 4.25 3/7/11 340,000 a 520,744 United Kingdom Gilt, Bonds GBP 4.25 6/7/32 230,000 a 318,474 United Kingdom Gilt, Bonds GBP 4.50 3/7/19 390,000 a 592,741 United Kingdom Gilt, Bonds GBP 4.75 6/7/10 140,000 a 212,927 United Kingdom Gilt, Bonds GBP 8.00 9/27/13 365,000 a 654,459 United States27.4% Anheuser-Busch InBev Worldwide, Gtd. Notes 8.20 1/15/39 260,000 c 262,739 Appalachian Power, Sr. Unscd. Notes 7.00 4/1/38 95,000 88,307 AT&T, Notes 5.80 2/15/19 270,000 270,624 AT&T, Sr. Unscd. Notes 6.40 5/15/38 110,000 109,224 AT&T, Sr. Unscd. Notes 6.70 11/15/13 100,000 108,079 AT&T, Sr. Unscd. Notes EUR 6.13 4/2/15 50,000 a 62,545 Baker Hughes, Sr. Unscd. Notes 7.50 11/15/18 165,000 182,887 Bank of America, Sub. Notes EUR 4.00 3/28/18 250,000 a,b 243,283 Bank of America, Sr. Unscd. Notes 4.90 5/1/13 275,000 262,806 Burlington North Santa Fe, Sr. Unscd. Notes 7.00 2/1/14 175,000 185,654 Case New Holland, Gtd. Notes 7.13 3/1/14 151,000 110,230 Chesapeake Energy, Gtd. Notes 7.50 9/15/13 120,000 110,400 Citigroup, Sr. Unscd. Notes EUR 6.40 3/27/13 75,000 a 92,097 Coca-Cola Enterprises, Sr. Unscd. Notes 7.38 3/3/14 235,000 270,057 ConocoPhillips, Gtd. Notes 5.75 2/1/19 200,000 198,652 Countrywide Financial, Gtd. Notes 1.69 3/24/09 80,000 b 79,893 Coventry Health Care, Sr. Unscd. Notes 5.95 3/15/17 15,000 9,304 Delhaize Group, Sr. Unscd. Notes 6.50 6/15/17 10,000 9,832 E.I. Du Pont de Nemours, Sr. Unscd. Notes 5.88 1/15/14 255,000 272,870 Echostar DBS, Gtd. Notes 7.13 2/1/16 125,000 115,625 Entergy Gulf State of Louisiana, First Mortgage Notes 6.00 5/1/18 120,000 c 108,728 Federal Home Loan Mortgage Corp. 5.50 5/1/38 683,023 d 699,541 Federal Home Loan Mortgage Corp. 4.50 3/12/39 1,030,000 d,e 1,033,541 Federal National Mortgage Association 5.50 4/1/38 338,747 d 347,084 Federal National Mortgage Association 5.00 2/1/34 1,890,000 d,e 1,921,599 Fresenius US Finance II, Sr. Unscd. Notes 9.00 7/15/15 105,000 c,f 106,050 General Electric Capital, Sr. Unscd. Notes 5.88 1/14/38 630,000 502,562 General Electrical Capital, Sr. Unscd. Notes JPY 2.00 2/22/17 7,000,000 a 62,526 Georgia Power, Sr. Unscd. Notes 6.00 11/1/13 155,000 168,348 GMAC Commercial Mortgage Securities, Ser. 2003-C3, Cl. A2 4.22 4/10/40 66,382 64,832 GMAC Commercial Mortgage Securities, Ser. 2002-C2, Cl. A2 5.39 10/15/38 122,701 120,297 Goldman Sachs Mortgage Securities Corporation II, Ser. 2007-EOP, Cl. L 1.73 3/20/20 25,000 b,c 15,000 Government National Mortgage Association I: Ser. 2004-23, Cl. B, 2.95%, 19,252 19,224 3/16/19 Ser. 2006-68, Cl. A, 3.89%, 23,476 23,660 7/16/26 Ser. 2006-67, Cl. A, 3.95%, 49,640 50,073 11/16/30 Ser. 2005-76, Cl. A, 3.96%, 32,484 32,765 5/16/30 Ser. 2005-79, Cl. A, 4.00%, 24,079 24,276 10/16/33 Ser. 2007-34, Cl. A, 4.27%, 23,795 24,059 11/16/26 IBM, Sr. Unscd. Notes 8.00 10/15/38 100,000 125,822 IBM, Notes EUR 6.63 1/30/14 400,000 a 550,877 Ipalco Enterprises, Sr. Scd. Notes 7.25 4/1/16 40,000 c 37,200 JPMorgan Chase, Sr. Unscd. Notes 4.75 5/1/13 275,000 273,132 JPMorgan Chase, Sr. Unscd. Notes EUR 5.25 5/8/13 200,000 a 254,551 Kentucky Power, Sr. Unscd. Notes 6.00 9/15/17 30,000 c 27,954 KFW, Gov't Gtd. Bonds JPY 1.75 3/23/10 21,000,000 a 236,899 Lamar Media, Gtd. Notes 6.63 8/15/15 67,000 f 50,585 Merrill Lynch Mortgage Trust, Ser. 2005-CIP1, Cl. A2 4.96 7/12/38 135,000 127,167 Metropolitan Life Global Funding I, Sr. Scd. Notes 5.13 4/10/13 100,000 c 95,798 Morgan Stanley Capital I, Ser. 2006-IQ12, Cl. A1 5.26 12/15/43 17,598 16,948 Mosaic, Sr. Unscd. Notes 7.38 12/1/14 165,000 b,c 158,584 NiSource Finance, Gtd. Notes 2.72 11/23/09 10,000 b 9,449 Norfolk Southern, Sr. Unscd. Notes 5.75 1/15/16 170,000 c 167,592 Norfolk Southern, Sr. Unscd. Notes 5.75 4/1/18 30,000 28,960 NYSE Euronext, Sr. Unscd. Notes 4.80 6/28/13 160,000 155,746 Occidental Petroleum, Sr. Unscd. Notes 7.00 11/1/13 145,000 159,108 Pacific Gas & Electric, Sr. Unscd. Notes 8.25 10/15/18 110,000 136,056 Pacific Life Global Funding, Notes 5.15 4/15/13 115,000 c 107,248 Peabody Energy, Gtd. Notes, Ser. B 6.88 3/15/13 110,000 107,800 Pepsico, Sr. Unscd. Notes 7.90 11/1/18 145,000 180,144 Philip Morris International, Sr. Unscd. Notes 6.88 3/17/14 165,000 180,954 Philip Morris International, Sr. Unscd Notes 5.65 5/16/18 135,000 135,325 Potomac Electric Power, Sr. Scd. Bonds 6.50 11/15/37 90,000 88,801 Prologis, Sr. Unscd. Notes 6.63 5/15/18 145,000 76,185 PSEG Power, Gtd. Notes 7.75 4/15/11 15,000 15,491 Reed Elsevier Capital, Gtd. Notes 4.63 6/15/12 170,000 151,812 Reed Elsevier Capital, Gtd. Notes 8.63 1/15/19 135,000 135,614 Residential Asset Mortgage Products, Ser. 2006-RS4, Cl. A2 0.50 7/25/36 125,000 b 116,983 Sovereign Bancorp, Sr. Unscd. Notes 1.73 3/23/10 10,000 b 9,062 Sprint Capital, Gtd. Notes 6.88 11/15/28 65,000 36,960 Staples, Sr. Unscd. Notes 9.75 1/15/14 85,000 90,493 Terex, Gtd. Notes 7.38 1/15/14 120,000 105,000 Time Warner Cable, Gtd. Notes 8.75 2/14/19 165,000 184,051 Time Warner, Gtd. Notes 2.41 11/13/09 10,000 b 9,772 U.S. Treasury Bonds 5.38%, 2/15/31 270,000 f 327,713 U.S. Treasury Notes: 3.13%, 9/30/13 25,000 26,527 3.88%, 2/15/13 255,000 f 278,827 Union Pacific, Sr. Unscd. Notes 7.88 1/15/19 160,000 177,596 Verizon Communications, Sr. Unscd. Notes 6.10 4/15/18 20,000 20,323 Verizon Communications, Bonds 6.90 4/15/38 30,000 31,545 Verizon Communications, Sr. Unscd. Notes 8.75 11/1/18 115,000 134,175 Verizon Communications, Sr. Unscd. Notes 8.95 3/1/39 120,000 148,250 Verizon Wireless Capital, Sr. Unscd. Notes 8.50 11/15/18 200,000 c 229,854 Virginia Electric & Power, Sr. Unscd. Notes 8.88 11/15/38 190,000 245,897 Wachovia Bank Commercial Mortgage Trust, Ser. 2005-C16, Cl. A2 4.38 10/15/41 138,779 133,953 Wachovia, Sr. Unscd. Notes 3.63 2/17/09 55,000 55,004 Wachovia, Sr. Unscd. Notes 4.38 6/1/10 115,000 115,898 Walgreen, Sr. Unscd. Notes 5.25 1/15/19 140,000 140,371 Wells Fargo, Sr. Unscd. Notes 4.38 1/31/13 275,000 267,924 Willis North America, Gtd. Notes 6.20 3/28/17 15,000 10,379 Total Bonds and Notes (cost $55,659,301) Short-Term Investments1.0% U.S. Treasury Bills 0.01%, 2/5/09 (cost $534,999) 535,000 g Other Investment5.6% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $3,097,000) 3,097,000 h Investment of Cash Collateral for Securities Loaned1.5% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $795,753) 795,753 h Total Investments (cost $60,087,053) 106.0% Liabilities, Less Cash and Receivables (6.0%) Net Assets 100.0% a Principal amount stated in U.S. Dollars unless otherwise noted. AUDAustralian Dollar BRLBrazilian Real CADCanadian Dollar EUREuro GBPBritish Pound JPYJapanese Yen MXNMexican New Peso NZDNew Zealand Dollar SEKSwedish Krona b Variable rate securityinterest rate subject to periodic change. c Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At January 31, 2009, these securities amounted to $1,326,728 or 2.4% of net assets. d On September 7, 2008, the Federal Housing Finance Agency (FHFA) placed Federal National Mortgage Association and Federal Home Loan Mortgage Corporation into conservatorship with FHFA as the conservator. As such, the FHFA will oversee the continuing affairs of these companies. e Purchased on a forward commitment basis. f All or a portion of these securities are on loan. At January 31, 2009, the total market value of the fund's securities on loan is $763,174 and the total market value of the collateral held by the fund is $795,753. g All or partially held by a broker as collateral for open financial futures positions. h Investment in affiliated money market mutual fund. At January 31, 2009, the aggregate cost of investment securities for income tax purposes was $60,087,053. Net unrealized depreciation on investments was $1,899,149 of which $2,383,675 related to appreciated investment securities and $4,282,824 related to depreciated investment securities. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF FINANCIAL FUTURES January 31, 2009 Unrealized Market Value Appreciation/ Covered by (Depreciation) Contracts Contracts ($) Expiration at 1/31/2009 ($) Financial Futures Short U.S. Treasury 5 Year Notes 11 March 2009 U.S. Treasury 10 Year Notes 29 March 2009 U.S. Long Bonds 24 March 2009 Financial Futures Long Euro-Bobl 22 March 2009 Euro Bund 10 Year 19 March 2009 Australian 3 Year 23 March 2009 10 Year Long Gilt 3 March 2009 100-715-15 Unrealized Foreign Appreciation/ Forward Currency Currency Depreciation Exchange Contracts Amounts Cost ($) Value ($) at 1/31/2009 ($) Buys: Canadian Dollar, Expiring 2/20/2009 1,000,000 843,497 815,317 (28,180) Euro, Expiring 2/20/2009 3,035,000 4,092,034 3,884,800 (207,234) Japanese Yen, Expiring 2/20/2009 1,091,640,000 11,990,981 12,155,868 164,887 Malaysian Ringgit, Expiring 3/26/2009 1,620,000 508,235 448,361 (59,874) Swedish Krona, Expiring 2/20/2009 10,890,000 1,327,554 1,301,164 (26,390) Sells: Australian Dollar, (2,775,000) 1,856,474 (1,760,520) 95,954 Expiring 2/20/2009 Brazilian Real, Expiring 2/20/2009 (2,690,000) 1,149,542 (1,152,115) (2,573) Euro, Expiring 2/02/2009 (1,902) 2,495 (2,435) 59 British Pound, Expiring 2/20/2009 (1,105,000) 1,590,893 (1,600,833) (9,940) Mexican New Peso, Expiring 2/20/2009 (35,460,000) 2,550,549 (2,457,144) 93,405 Malaysian Ringgit, Expiring 3/26/2009 (1,620,000) 517,986 (448,361) 69,624 New Zealand Dollar, Expiring 2/20/2009 (2,785,000) 1,625,069 (1,411,579) 213,490 Singapore Dollar, Expiring 2/20/2009 (800,000) 537,815 (529,782) 8,033 Thai Bat, Expiring 2/20/2009 (32,840,000) 939,897 (936,439) 3,458 New Taiwan Dollar, Expiring 7/20/2009 (35,500,000) 1,063,511 (1,053,686) 9,825 Total Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical securities. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of January 31, 2009 in valuing the fund's investments carried at fair value: Valuation Inputs Investments in Securities ($) Other Financial Instruments* ($) Level 1 - Quoted Prices 3,892,753 (207,024) Level 2 - Other Significant Observable Inputs 54,295,151 808,321 Level 3 - Significant Unobservable Inputs 0 0 Total 58,187,904 601,297 *Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts and swap contracts, which are valued at the unrealized appreciation (depreciation) on the instrument. Unrealized Notional Reference (Pay) /Receive Appreciation PORTFOLIO_ID SECURITY_ID Amount ($) Entity Counterparty Fixed Rate (%) Expriration (Depreciation) ($) 10071515 9CDXH11B4 495,000 Dow Jones CDX.NA.IG.11 Index Barclays 12/20/2013 (34,689) 10071515 9ITRXJP24 2,650,000 iTRAXX Europe Senior Financials Series 10 JP Morgan (2.20) 12/20/2013 (6,943) Unrealized Notional Reference (Pay) /Receive Appreciation PORTFOLIO_ID SECURITY_ID Amount ($) Entity Counterparty Fixed Rate (%) Expriration (Depreciation) ($) 10071515 9IRSAUD50 1,925,000 AUD - 6 Month Libor JP Morgan 11/24/2013 50,171 10071515 9IRSGBPI5 740,000 GBP - 6 Month Libor JP Morgan 4/4/2013 85,680 10071515 9IRSGBPK0 1,340,000 GBP - 6 Month Libor JP Morgan 6/18/2011 181,582 10071515 9IRSJPAT3 14,200,000 JPY - 6 Month Yenibor JP Morgan 12/7/2017 6,655 10071515 9IRSJPXA9 33,000,000 JPY - 6 Month Yenibor JP Morgan 1/19/2012 5,821 10071515 9IRSJPYJ9 27,000,000 JPY - 6 Month Yenibor JP Morgan 7/28/2016 21,447 10071515 9IRSNZD55 370,000 NZD - 3 Month Libor Morgan Stanley 5/18/2010 11,034 10071515 9IRSNZDA4 120,000 NZD - 3 Month Libor JP Morgan 6/21/2012 8,474 10071515 9IRSNZDH9 1,625,000 NZD - 6 Month Libor Barclays 5/1/2013 122,591 10071515 9IRSNZDR7 850,000 NZD - 6 Month Libor JP Morgan 11/24/2013 31,954 STATEMENT OF INVESTMENTS Dreyfus 130/30 Fund January 31, 2009 (Unaudited) Common Stocks128.5% Shares Value ($) Computers5.4% Apple 370 a,b 33,348 Microsoft 3,630 b 62,073 Consumer Discretionary16.3% Big Lots 1,074 a,b 14,445 Burger King Holdings 100 2,225 Coach 418 a,b 6,103 Comcast, Cl. A 337 4,937 DIRECTV Group 186 a,b 4,073 Expedia 200 a 1,786 GameStop, Cl. A 270 a,b 6,691 Gannett 1,900 10,963 Gap 1,970 b 22,222 Genuine Parts 600 b 19,212 Guess? 700 b 11,263 H & R Block 140 2,902 Harman International Industries 50 b 805 Hasbro 200 4,826 Interpublic Group of Cos. 699 a,b 2,328 Johnson Controls 600 7,506 Liz Claiborne 1,650 3,630 McDonald's 850 b 49,317 News, Cl. A 250 1,598 NIKE, Cl. B 150 b 6,788 Omnicom Group 1,100 b 28,479 Polo Ralph Lauren 84 b 3,447 Priceline.com 145 a,b 9,728 Service Corporation International 567 b 2,580 Snap-On 680 b 20,522 Strayer Education 100 b 21,643 Time Warner 84 b 784 WABCO Holdings 408 b 6,100 Wyndham Worldwide 600 b 3,678 Yum! Brands 300 b 8,586 Consumer Staples13.5% Altria Group 685 b 11,330 Avon Products 1,370 b 28,016 Bunge 434 b 18,636 Coca-Cola 100 b 4,272 Colgate-Palmolive 300 b 19,512 ConAgra Foods 1,330 b 22,743 Dean Foods 300 a,b 5,802 General Mills 200 b 11,830 H.J. Heinz 90 3,285 Kimberly-Clark 217 b 11,169 Lorillard 40 2,378 McCormick & Co. 150 b 4,806 Philip Morris International 873 b 32,432 Safeway 900 b 19,287 Sara Lee 1,139 b 11,424 Wal-Mart Stores 670 b 31,570 Walgreen 68 b 1,864 Energy10.7% Alpha Natural Resources 200 a,b 3,264 Diamond Offshore Drilling 100 6,276 Dresser-Rand Group 1,100 a,b 21,428 Foundation Coal Holdings 100 b 1,622 Massey Energy 821 b 12,463 Murphy Oil 399 b 17,628 Newfield Exploration 300 a 5,757 Noble 200 5,430 Occidental Petroleum 610 b 33,276 Overseas Shipholding Group 400 b 14,280 Peabody Energy 700 b 17,500 Pioneer Natural Resources 500 b 7,320 Plains Exploration & Production 281 a,b 5,935 Quicksilver Resources 340 a 2,356 Southwestern Energy 1,110 a,b 35,132 Valero Energy 38 917 Financial10.0% Allied Capital 600 b 936 American Capital 1,300 3,718 AON 300 b 11,115 Arch Capital Group 100 a,b 6,015 Assurant 20 b 528 Astoria Financial 1,150 b 10,442 Charles Schwab 1,800 b 24,462 Erie Indemnity, Cl. A 171 b 6,062 Genworth Financial, Cl. A 1,940 b 4,501 Goldman Sachs Group 19 1,534 Hartford Financial Services Group 130 1,711 Hudson City Bancorp 2,036 b 23,618 Loews 1,118 b 27,279 Moody's 400 b 8,568 Morgan Stanley 29 587 Nasdaq OMX Group 355 a,b 7,746 Northern Trust 143 b 8,225 NYSE Euronext 500 b 11,000 Protective Life 500 4,140 Simon Property Group 100 b 4,298 State Street 200 b 4,654 Transatlantic Holdings 100 3,215 XL Capital, Cl. A 1,200 b 3,480 Health Care24.2% Abbott Laboratories 600 b 33,264 AmerisourceBergen 300 b 10,896 Baxter International 730 b 42,814 Becton, Dickinson & Co. 500 b 36,335 Biogen Idec 125 a,b 6,081 Bristol-Myers Squibb 2,090 b 44,747 Celgene 192 a,b 10,166 Eli Lilly & Co. 300 b 11,046 Endo Pharmaceuticals Holdings 838 a,b 18,830 Express Scripts 300 a 16,128 Genentech 192 a,b 15,598 Genzyme 100 a,b 6,892 Gilead Sciences 300 a,b 15,231 Henry Schein 500 a 18,715 Humana 309 a,b 11,720 Life Technologies 230 a 5,856 McKesson 400 b 17,680 Medco Health Solutions 400 a,b 17,972 Medtronic 1,120 b 37,509 Merck & Co. 271 b 7,737 Pfizer 1,320 b 19,246 Varian Medical Systems 700 a 25,991 Industrial17.7% AGCO 200 a 4,256 Alliant Techsystems 100 a 8,081 Burlington Northern Santa Fe 100 b 6,625 Cooper Industries, Cl. A 260 b 6,996 Corporate Executive Board 600 b 12,120 CSX 631 b 18,273 Dover 100 2,828 First Solar 103 a,b 14,708 Flowserve 512 b 27,295 Fluor 150 b 5,835 Foster Wheeler 300 a,b 5,991 General Dynamics 517 b 29,329 Goodrich 582 b 22,500 Honeywell International 250 b 8,203 Hubbell, Cl. B 93 b 2,883 KBR 500 7,080 Kirby 699 a,b 16,762 L-3 Communications Holdings 252 b 19,913 Manitowoc 700 b 3,850 Northrop Grumman 200 b 9,624 Pitney Bowes 100 b 2,226 Quanta Services 500 a,b 10,690 Raytheon 300 b 15,186 Shaw Group 300 a,b 8,340 Tyco International 850 b 17,867 Union Pacific 495 b 21,676 United Parcel Service, Cl. B 65 2,762 Waste Management 100 b 3,119 Information Technology24.2% Automatic Data Processing 470 b 17,075 BMC Software 800 a,b 20,264 Brocade Communications Systems 3,418 a,b 13,022 CA 1,730 b 31,122 Cisco Systems 1,299 a,b 19,446 Corning 200 2,022 Cree 400 a 7,972 Diebold 200 b 4,956 Fiserv 200 a 6,350 Genpact 1,900 a 15,561 Google, Cl. A 10 a 3,385 Hewlett-Packard 1,750 b 60,813 Integrated Device Technology 1,945 a,b 11,164 Intel 2,400 b 30,960 International Business Machines 478 b 43,809 JDS Uniphase 2,900 a,b 10,527 Juniper Networks 785 a,b 11,116 LSI 2,400 a 7,632 MasterCard, Cl. A 100 13,578 MEMC Electronic Materials 298 a,b 4,053 NCR 1,611 a,b 20,218 Nuance Communications 1,700 a 16,762 Oracle 500 a,b 8,415 Silicon Laboratories 700 a,b 16,121 Sohu.com 539 a,b 21,317 Trimble Navigation 120 a 1,778 VeriSign 300 a 5,793 Visa, Cl. A 79 3,899 Xerox 190 b 1,262 Materials5.0% Airgas 300 b 10,593 Alcoa 200 1,558 Monsanto 570 b 43,354 Mosaic 272 b 9,702 Newmont Mining 237 b 9,428 Rohm & Haas 49 2,704 Sealed Air 300 4,065 Temple-Inland 600 3,402 Terra Industries 153 3,133 United States Steel 50 1,502 Telecommunication Services1.0% Qwest Communications International 329 b 1,059 Windstream 1,868 b 16,214 Utilities.5% AES 300 a 2,373 DPL 144 3,103 NRG Energy 100 a,b 2,336 Total Investments (cost $3,204,356) 128.5% Liabilities, Less Cash and Receivables (28.5%) Net Assets 100.0% a Non-income producing security. b Partially held by a broker as collateral for open short positions. At January 31, 2009, the aggregate cost of investment securities for income tax purposes was $2,494,519. Net unrealized depreciation on investments was $722,025 of which $243,425 related to appreciated investment securities and $965,450 related to depreciated investment securities. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF SECURITIES SOLD SHORT January 31, 2009 (Unaudited) Common Stocks28.7% Shares Value ($ Consumer Discretionary2.5% Abercrombie & Fitch, Cl. A 140 2,499 American Eagle Outfitters 600 5,406 Clear Channel Outdoor Holdings, Cl. A 2,999 a 15,535 CTC Media 500 a 1,725 Gentex Corp 773 6,485 Office Depot 4,827 a 10,426 Starwood Hotels & Resorts Worldwide 214 3,236 Consumer Staples2.1% Clorox 177 8,877 Hormel Foods 787 23,476 Smithfield Foods 400 a 4,748 Energy1.3% BJ Services 100 1,100 Continental Resources 356 a 7,359 Hercules Offshore 2,484 a 9,240 Patterson-UTI Energy 700 6,692 Financial4.7% BB&T Corp 100 1,979 Cincinnati Financial 466 10,219 City National Corp 100 3,461 Eaton Vance 200 3,828 Fidelity National Financial, Cl. A 1,470 21,491 First American 590 12,886 First Horizon National 600 5,712 Janus Capital Group Lazard, Cl. A People's United Financial Synovus Financial T Rowe Price Group Health Care6.6% Cooper DaVita a Health Net a Hologic a King Pharmaceuticals a Sepracor a UnitedHealth Group Zimmer Holdings a Industrial6.4% Con-way Gardner Denver a Graco IDEX Illinois Tool Works Iron Mountain a JB Hunt Transport Services Masco Monster Worldwide a Pentair Robert Half International Information Technology4.3% ADC Telecommunications a AVX Cadence Design Systems a Cognizant Technology Solutions, Cl. A a Ingram Micro, Cl. A 535 a 6,564 International Rectifier 143 a 1,948 Lam Research 351 a 7,094 Molex 1,195 15,977 Novellus Systems 905 a 12,480 Materials.7% Eagle Materials 347 6,274 Steel Dynamics 300 3,186 Weyerhaeuser 100 2,734 Telecommunication Services.1% Sprint Nextel 648 a Total Securities Sold Short ( proceeds 28.7% a Non-income producing security. Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical securities. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of January 31, 2009 in valuing the fund's investments carried at fair value: Investments in Securities Sold, Valuation Inputs Investments in Securities ($) Not Yet Purchased ($) Other Financial Instruments* ($) Level 1 - Quoted Prices 2,283,752 (511,258) 0 Level 2 - Other Significant Observable Inputs 0 0 0 Level 3 - Significant Unobservable Inputs 0 0 0 Total 2,283,752 (511,258) 0 *Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts and swap contracts, which are valued at the unrealized appreciation (depreciation) on the instrument. STATEMENT OF INVESTMENTS Dreyfus Global Equity Income Fund January 31, 2009 (Unaudited) Common Stocks93.6% Shares Value ($) Australia6.2% QBE Insurance Group 3,763 56,671 Telstra 78,197 187,088 Bermuda.7% Bunge 65 Brazil7.3% Cia de Saneamento de Minas Gerais 6,700 55,304 Petroleo Brasileiro (Preferred), ADR 1,450 31,407 Tele Norte Leste Participacoes, ADR 7,717 94,919 Terna Participacoes 6,389 52,324 Vale Capital 1,665 51,865 Canada.9% Progress Energy Resources 4,354 a Finland2.9% Elisa 4,685 74,323 Nokia 3,147 38,642 France4.9% Alcatel-Lucent 1,700 a 29,786 France Telecom 1,640 36,873 Suez Environnement 2,833 a 45,378 Total 1,635 82,011 Germany7.1% Deutsche Post 8,711 109,081 Deutsche Telekom 3,227 39,128 K+S 879 41,811 Muenchener Rueckversicherungs 424 56,297 Symrise 3,314 30,976 Hong Kong4.8% CNOOC 45,000 38,754 Hongkong Land Holdings 19,000 40,337 Hopewell Highway Infrastructure 138,293 82,748 HSBC Holdings 3,600 27,887 Israel.7% Israel Chemicals 3,782 Italy2.0% ENI 3,710 Japan.8% Nintendo 100 Malaysia.9% Bursa Malaysia 25,900 Netherlands2.2% Reed Elsevier 3,791 42,132 Royal Dutch Shell, Cl. A 1,726 42,862 Norway2.6% Aker Solutions 3,917 18,495 StatoilHydro 4,936 85,315 Singapore5.2% DBS Group Holdings 7,500 43,299 Mapletree Logistics Trust 123,250 31,245 Parkway Holdings 78,666 59,429 Singapore Technologies Engineering 48,000 71,455 South Korea2.1% LG Telecom 12,255 a Spain.4% Clinica Baviera 1,468 Switzerland2.8% Verwalt & Privat-Bank 498 50,148 Zurich Financial Services 334 60,471 Taiwan2.4% HTC 3,600 34,324 Taiwan Semiconductor Manufacturing 48,186 58,234 Thailand2.5% Advanced Info Service 37,600 79,817 Banpu 2,800 17,484 United Kingdom14.5% Aberdeen Asset Management 26,761 49,932 Admiral Group 3,255 42,407 Anglo American 2,572 47,188 Cable & Wireless 42,330 96,249 GlaxoSmithKline 4,395 77,672 ICAP 9,000 30,781 Standard Chartered 7,550 88,443 Vodafone Group 74,686 140,380 United States19.7% Annaly Capital Management 4,725 71,537 AT & T 3,073 75,657 Bristol-Myers Squibb 4,007 85,790 Cal-Maine Foods 1,403 37,993 Eli Lilly & Co. 2,232 82,182 Merck & Co. 3,089 88,190 Pfizer 7,365 107,382 Philip Morris International 2,084 77,421 Reynolds American 3,940 150,429 Total Common Stocks (cost $5,593,415) Preferred Stocks.8% Brazil Banco do Estado do Rio Grande do Sul (cost $75,304) 14,300 Coupon Maturity Principal Bonds and Notes3.9% Rate(%) Date Amount ($) Value ($) Germany1.6% Fresenius Finance, Sr. Unscd. Bonds, Ser. FME EUR 5.63 8/14/2011 50,000 b United Kingdom2.3% Standard Chartered, Jr. Sub. Notes 8.13 5/29/2049 114,000 Total Bonds and Notes (cost $175,921) Total Investments (cost $5,844,640) 98.3% Cash and Receivables (Net) 1.7% Net Assets 100.0% ADR - American Depository Receipts a Non-income producing security. b Principal amount stated in U.S. Dollars unless otherwise noted. EUREuro At January 31, 2009, the aggregate cost of investment securities for income tax purposes was $5,844,640. Net unrealized depreciation on investments was $1,978,838 of which $8,956 related to appreciated investment securities and $1,987,794 related to depreciated investment securities. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. 100-467-67 Unrealized Foreign Appreciation/ Forward Currency Currency Depreciation Exchange Contracts Amounts Cost ($) Value ($) at 1/31/2009 ($) Buys: British Pounds, Expiring 2/2/2009 3,995 5,675 5,789 114 Euro, Expiring 2/2/2009 47,354 62,170 60,631 (1,539) Hong Kong Dollars, Expiring 2/2/2009 66,141 8,527 8,530 3 Singapore Dollar, Expiring 2/3/2009 7,022 4,668 4,651 (17) Swiss Franc, Expiring 2/2/2009 7,388 6,391 6,369 (22) Swiss Franc, Expiring 4/15/2009 93,213 81,920 80,457 (1,463) Sells: British Pounds, Expiring 4/15/2009 48,000 81,920 69,508 12,412 Total Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical securities. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of January 31, 2009 in valuing the fund's investments carried at fair value: Valuation Inputs Investments in Securities ($) Other Financial Instruments* ($) Level 1 - Quoted Prices 2,735,832 0 Level 2 - Other Significant Observable Inputs 1,129,970 9,488 Level 3 - Significant Unobservable Inputs 0 0 Total 3,865,802 9,488 *Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts and swap contracts, which are valued at the unrealized appreciation (depreciation) on the instrument. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. The Dreyfus/Laurel Funds Trust By: /S/ J. David Officer J. David Officer President Date: March 27, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /S/ J. David Officer J. David Officer President Date: March 27, 2009 By: /S/ James Windels James Windels Treasurer Date: March 27, 2009 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
